Dismissed and Memorandum Opinion filed November 2, 2006







Dismissed
and Memorandum Opinion filed November 2, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00941-CR
____________
 
HASSAN ALI PEJOUHESH,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
County Criminal Court at Law No. 8
Harris County, Texas
Trial Court Cause No. 1246031
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of driving while intoxicated.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant on July 9, 2004, to confinement for 45 days in the
Harris County Jail.  Appellant filed a pro se notice of appeal on October 12,
2006.  We dismiss the appeal.  




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal which complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Additionally,
appellant has no right of appeal.  The trial court entered a certification of
the defendant=s right to appeal in which the court certified that this is a plea
bargain case, and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 2, 2006.
Panel consists of Justices Anderson, Hudson, and
Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b).